Case: 13-3076    Document: 11     Page: 1    Filed: 04/26/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

             KIMBERLY RENEE BRITTON,
                    Petitioner,

                             v.
         DEPARTMENT OF THE TREASURY,
                 Respondent.
                __________________________

                        2013-3076
                __________________________

    Petition for review of the Merit Systems Protection
 Board in No. CH3443130089-I-1.
               __________________________

                      ON MOTION
                __________________________

                         ORDER

     Kimberly Renee Britton moves for leave to proceed in
 forma pauperis.

     This court notes that this petition was dismissed on
 March 25, 2013 for failure to submit the Federal Circuit
 Rule 15(c) statement. The Rule 15(c) statement was filed
 on April 4, 2013. We treat Ms. Britton’s motion for leave to
 proceed in forma pauperis as including a motion to
 reinstate the case.
Case: 13-3076      Document: 11      Page: 2   Filed: 04/26/2013




 KIMBERLY BRITTON v. TREASURY                                2

       Upon consideration thereof,

       IT IS ORDERED THAT:

     (1) The motion for leave to proceed in forma pauperis
 is denied.

     (2) If the petitioner pays the docketing fee within 30
 days of this order, the motion to reinstate will be granted,
 the mandate will be recalled, the court’s dismissal order
 will be vacated, and the petition will be reinstated. If the
 case is reinstated, the respondent should calculate the
 due date for its brief from the date of reinstatement.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

 s24